                Case 1:19-cr-00291-LAP Document 199
                                                198 Filed 11/23/20 Page 1 of 1
                                                 U.S. Department of Justice
       [Type text]
                                                             United States Attorney
                                                             Southern District of New York
                                                             The Silvio J. Mollo Building
                                                             One Saint Andrew’s Plaza
                                                             New York, New York 10007



                                                             November 23, 2020

       BY ECF
       The Honorable Loretta A. Preska
       United States District Judge
       Southern District of New York
       Daniel Patrick Moynihan
       United States Courthouse
       500 Pearl Street
       New York, NY 10007

              Re:     United States v. Abiola Olajumoke, 19 Cr. 291 (LAP)

       Dear Judge Preska:

               The parties respectfully submit this letter to request the conference in the above-referenced
       matter scheduled for November 24, 2020, be adjourned, and that the Court order the following
       briefing schedule for any pretrial motion Abiola Olajumoke, the defendant, may file: the defendant
       shall file any pretrial motion on or before January 8, 2021; the Government shall file any
       opposition on or before February 5, 2021; and the defendant shall file a reply, if any, on or before
       February 15, 2021.


                                                             Respectfully submitted,

                                                             AUDREY STRAUSS
                                                             Acting United States Attorney


                                                         By: /s/                            .
                                                            Daniel H. Wolf / Rebecca T. Dell
                                                            Assistant United States Attorneys
                                                            (212) 637-2337 / 2198

       cc:    Joshua L. Dratel, Esq. (by ECF)
The briefing schedule proposed above is
approved. The conference scheduled for
November 24, 2020 is adjourned until
February 22, 2021 at 12:00 p.m. Time                             Dated:                 November 23, 2020
shall be excluded until the next                                                        New York, New York
conference date under the Speedy Trial
Act, in the interests of justice, to
allow the parties to prepare their
motions and to prepare for trial.                                _______________________________
SO ORDERED.                                                      LORETTA A. PRESKA, U.S.D.J.
